DETAILED ACTION
The instant application having Application No. 17/172,981 filed on 02/10/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 08/10/2018 (CHINA 201810911934.9).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (CN 101442520 A).
Regarding claim 1, Feng discloses “a reference signal sending method, comprising: determining, by a first network device, a first resource;” as [(See Abstract), a transmitting end constructs reference signals which comprise circulating prefixes and various same training sequences in a frame structure under the condition of framing,] “generating, by the first network device, a reference signal corresponding to the first resource,” [(See Abstract), a transmitting end constructs reference signals which comprise circulating prefixes and various same training sequences in a frame structure under the condition of framing,] “wherein the reference signal comprises M parts, all of the M parts are the same, and M is an integer greater than or equal to 2,” [(Page 4), The structure of reference signal is made up of P identical training sequence in the short block, is designated as Signal_Ref, and P=2] “wherein the first resource carries a cyclic prefix of the reference signal and the cyclic prefix of the reference signal is located only at the start of the 1St part in the M parts, and the first resource does not carry a cyclic postfix of the reference signal;” [(Page 4), As shown in Figure 1; comprise that in a subframe (CP is intrinsic in the frame structure for some long piece LB, cyclic prefix CP herein; can be understood as protection at interval), two short block SB and protection interval T I, the number of wherein long piece LB and cyclic prefix CP are specifically provided according to different mode by the E-UTRA system.] “and sending, by the first network device, the reference signal to a second network device on the first resource” [(Page 2), reproduces the transmitting terminal reference signal at receiving terminal].  
Regarding claim 2, Feng discloses “wherein initial phases corresponding to the M parts are the same, or base sequence group numbers, base sequence numbers, and cyclic shifts corresponding to the M parts are the same” [(Page 4), Figure 1, these two identical training sequences remember respectively and make Signal_Ref that length is N 1, N 1=(N-L)/2].  
Regarding claim 3, Feng discloses “wherein the initial phases corresponding to the M parts or the base sequence group numbers, base sequences numbers, and the cyclic shifts corresponding to the M parts are determined based on time-domain information of the first resource” as [(Page 4), Fig. 1 is that method for synchronous of the present invention is applied to the design drawings of the pilot reference signal among the embodiment of E-UTRA wireless communication system and the position in structure of time slot thereof].  
Regarding claim 4, Feng discloses “wherein the time-domain information of the first resource comprises at least one of the following information: a slot in which the first resource is located or slots comprised in the first resource; at least one time-domain symbol comprised in the first resource; a subframe in which the first resource is located or subframes comprised in the first resource; an uplink-downlink switching period in which the first resource is located; or a system frame in which the first resource is located” as [(Fig. 4), As shown in Figure 1; comprise that in a subframe (CP is intrinsic in the frame structure for some long piece LB, cyclic prefix CPherein; can be understood as protection at interval), two short block SB and protection interval T I, the number of wherein long piece LB and cyclic prefix CPare specifically provided according to different mode by the E-UTRA system… (Fig. 4), Utilize the short block position in the structure of time slot of E-UTRA self toplace reference signal in the present embodiment].  
Regarding claim 5, Feng discloses “wherein the first resource comprises N time-domain symbols, the N time-domain symbols are consecutive time-domain symbols, and N is an integer greater than or equal to 2” as [(Page 4), Utilize the short block position in the structure of time slot of E-UTRA self to place reference signal in the present embodiment, do not take independent OFDM symbol space separately].  
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463